Citation Nr: 1439299	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder not otherwise specified (NOS).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for dermatitis of the ankles, feet, arms, and back, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Board received new, pertinent evidence from the appellant's representative, accompanied by a waiver of review by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for dermatitis of the ankles, feet, arms, and back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Manifestations of the Veteran's service-connected psychiatric disorder do not include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

3.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for an anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in October 2009.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in that letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA psychiatric examination and a VA audiology examination in January 2010.  In this regard, the Board finds that the proffered opinions regarding the Veteran's service-connected psychiatric disorder and the other claimed disabilities were based on interviews with the Veteran, a review of the record, and full examinations.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria, Factual Background, and Analysis 
for Rating the Psychiatric Disorder

A.  Criteria of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder as a claim for a higher evaluation of the original award.

B.  Increased Rating for Psychiatric Disorder

The Veteran was assigned a 30 percent rating for his psychiatric disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.  Diagnostic Code 9413 provides that a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the DSM -IV, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

C.  Analysis

The Veteran served as a combat infantryman in the Republic of Vietnam.  He underwent a VA psychiatric examination in January 2010.  The examiner noted that the Veteran receives mental health treatment from VA and takes anti-depressant and anti-anxiety medication.

The examiner found that there was "no evidence of mania or hypomania."  The Veteran reported having one close friend.  The Veteran has been married to his fourth wife for 20 years, describing it as a good marriage.  He has 3 adult children from his first marriage, but he does not have contact with them.  The Veteran said he engages in the following activities: drinking, chores around the house, yard work, and travel.  He has no history of suicide attempts.  He reported being in 15 to 20 fights, under the influence of alcohol each time, most recently in the mid-1980s.  He reported drinking every day.

Upon examination, the Veteran was described as clean, neatly groomed, and appropriately dressed.  His psychomotor activity was described as unremarkable.  His speech was unremarkable, spontaneous, clear, and coherent.  His attitude was friendly and attentive.  His affect was constricted.  His mood was anxious.  He was intact to person, time and place.  His thought process and content were unremarkable.  He does not have delusions.  He understands the outcome of his behavior.  The Veteran partially understood that he has a problem.  The Veteran said he sleeps 6-7 hours with medications and 3-4 hours without medications.  The Veteran does not have hallucinations.  He does not have inappropriate behavior.  However, he did not interpret proverbs appropriately because he only partially understood the proverb.  He does not have suicidal or homicidal ideation.

The examiner described the Veteran's impulse control as fair.  The Veteran is able to maintain minimum personal hygiene.  His memory was noted to be normal.  The examiner reported that the Veteran's symptoms are chronic.  He suffers from intrusive memories, which happen "not very often" and are of a mild level of severity.  He is also triggered by events, such as seeing a double amputee Vietnam Veteran, which were also called mild.  He suffers from nightmares.  The Veteran denied flashbacks.  He tries to avoid thinking or talking about the trauma.  He also has difficulty recalling important details from the trauma.  He reported that he does not get angry "very often anymore."  He does have a mild startle response.

The examiner reported that the behavioral, cognitive, social, affective, or somatic change the Veteran attributes to stress exposure are nightmares and hypervigilance.  The examiner concluded that the Veteran does not meet the criteria for PTSD.  He was diagnosed with anxiety disorder NOS and alcohol abuse.  His GAF score was assessed to be 60.

The claims file shows that the Veteran receives psychiatric treatment at the Gainesville VA Medical Center (VAMC).  The first record of note is dated in April 2008.  The note indicates that the Veteran said he has been having "trouble sleeping and his nerves are getting worse."  The Veteran agreed to come in for a mental health screening.  In May 2008, the Veteran underwent an initial psychiatric assessment.  It is noted that the Veteran married his current wife in 1989.  He denied suicidal and homicidal ideation.  He was diagnosed with anxiety and alcohol dependence.

A mental health group session report from July 2008 is the next record of note.  The record reports that the Veteran "actively participated in group and seems motivated to reduce" his problems with anxiety.  The treatment records show he continued to go to group sessions in July and August and he is reported to have worked well within the group.

A May 2009 record indicates that the Veteran endorsed intrusive symptoms and aggression.  It was also noted that the Veteran "is mostly avoidant and less adaptive in his style of coping."

In September 2009, the Veteran was diagnosed with PTSD and assessed with a GAF score of 50.  The Veteran and his wife were at the session.  The Veteran reported having 4-6 alcoholic drinks daily.  His wife reported that when he drinks he shows "increased disinhibition, increased irritability, argumentativeness, and anger followed by drowsiness and sleep."  The assessment reports that the Veteran "feels safe only with guns around him and admits to severe social discomfort and the desire to live in a solitary way."  The report indicates that the Veteran suffers from insomnia, vivid memories, nightmares, and flashbacks of combat.  He experiences survivor's guilt.  The reports also indicates that the Veteran often feels "numb" and he "doesn't enjoy happiness that others seem to find easily."  It was also reported that he has a "hair-trigger" temper.  The rest of the complaints are similar to those reported at the VA examination.  This evaluation provided the lowest GAF score.  Later, in July 2010, his GAF score was noted to be 65.  None of the other treatment records include a description of symptoms different from the VA examination or the September 2009 assessment.

The claims file includes lay evidence as well.  The Veteran and his wife are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  They are also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, they are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The majority of the Veteran's lay statements were provided at the VA examination and treatment assessments.  Most of the Veteran's statements, therefore, were considered in the medical opinions provided.  The Veteran's wife submitted a statement dated in November 2009.  She reported that the Veteran "became increasing anxious and angry" since returning from Vietnam.  She also reported that he "wakes with nightmares screaming in his sleep.  He did not drink alcohol before, now he drinks every night to the point he cannot talk or walk.  He has outbursts of anger[,] wrenching his hands and threatening to kill someone.  He cannot trust anyone, acting like everyone is out to get him...  He is paranoid about security, locking doors and sleeps with his gun beside the bed.  Any news or movies about war, especially Vietnam upsets him leading to yelling about how he was treated when he returned...  He was outgoing, friendly, and self-confident before the war, now [he is] unable to socialize or maintain any kind of friendships."  The Board notes that the Veteran and his wife have only been married since 1989.

The Veteran is rated as 30 percent disabled for his psychiatric disorder.  This rating is appropriate.  The symptoms discussed at the VA examination and in the VA treatment records are similar.  He has sleep problems, including nightmares, an anger management problem, he is dependent on alcohol, is hypervigilant, avoids social contact, and has a startle response.   He has always denied suicidal and homicidal ideation, intention, and plan.  His GAF score has been between 50 and 65.

His symptoms do not include an occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Therefore, the Veteran is not entitled to an increased rating.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




D.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a psychiatric disorder that are not contemplated by the rating criteria.  His disability is manifested by several symptoms, including  nightmares and hypervigilance.  The rating criteria contemplate all of his reported symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an interview rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran owned his own produce business for many years.  A claim for TDIU has not been raised in the record.

II.  Service Connection

A.  Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

B.  Analysis of the Hearing Loss Claim

The Veteran asserts that he has hearing loss that is related to in-service noise exposure from serving as a combat infantryman in the Republic of Vietnam.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records (STR) are silent for hearing loss.  At the Veteran's separation examination in November 1968, the Veteran underwent an audiometric evaluation and no hearing loss disability was shown or noted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
X
5
LEFT
10
0
0
X
-5
    
There are no post-service records dated earlier than 2007.  Current VA treatment records from the Gainesville VAMC show treatment for hearing loss since August 2007.  However, none of these records include a discussion of the etiology of his hearing loss.

An audiometric evaluation was performed at a VA examination in January 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
65
60
LEFT
15
15
50
50
60
    
The speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  The examiner reported that otoscopic inspection was unremarkable.  The Veteran's middle ear function was within normal limits.  The examiner concluded that the Veteran has sensorineural hearing loss bilaterally with a degree of loss of "normal to moderately severe."

The examiner provided the following opinion: "Research studies have shown that hazardous noise exposure has an immediate effect on hearing.  It does not have a delayed onset nor is it progress[ive] or cumulative.  References: 1. Otolaryngology, Volume II, 3rd Edition, Paparella & Shumrick, WB Saunders Co. 1991, p. 1639.  2. 2005 findings from the Institute of Medicine's landmark study: Noise & Military Service.  3. Noise Manual, (Fifth Edition, edited by Berger et al., AIHA Press, p. 459)."  The examiner also cited the "2006 Institute of Medicine Report on noise exposure in the military."  The examiner reported that the report "concluded that based on current knowledge [hearing loss] occurs immediately..."  The examiner concluded that the "Veteran's hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military acoustic trauma, and is more likely due to other etiologies such as aging, HBP, and potentially ototoxic medications."

The Veteran submitted a private audiology evaluation dated in September 2011.  The hearing test confirmed that the Veteran has hearing loss.  The private audiologist opined that "it appears that [the Veteran] has hearing loss of a degree and pattern associated with intense noise exposure.  It is more likely than not that the hearing loss he experiences is due to his military related intense noise exposure."

The Veteran has claimed that he has difficulty hearing.  The Board has considered the lay evidence of record.  The statements describing the Veteran's symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence, however, is not competent to diagnose the Veteran with hearing loss, as it is of such complexity that it does not lend itself to lay diagnosis.  Consequently, the Board finds that the competent medical, or competent and credible lay, evidence of record fails to establish that the Veteran's hearing loss was the result of his service for which service connection may be established.

The Board notes that the private audiologist's opinion differs from the VA examiner's opinion.  In weighing the two opinions, the Board gives greater probative weight to the VA medical opinion.  The January 2010 opinion cites to medical treatises, cited above, that indicate that hearing loss would have been immediately affected.  Further, the evidence clearly establishes that the Veteran did not suffer from any hearing loss during service.  Finally, it does not appear that the private audiologist reviewed the Veteran's service treatment records.  Therefore, the private opinion is not well supported, especially in comparison with the VA opinion.  Therefore, the private opinion lacks probative weight.  The competent medical evidence, including the January 2010 VA examination, weigh in favor of a finding that service connection is not warranted.

Moreover, there is more than a 40 year gap in time from the Veteran's discharge to the first documented post-service complaints of hearing loss.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service has greater probative value than subjective statements and the audiology test conducted many years later.

After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.

C.  Analysis of the Tinnitus Claim

As with hearing loss, there is no complaint, diagnosis, or treatment for tinnitus in service.  After separation from service, there is no indication of tinnitus until the Veteran made a complaint in August 2007, nearly four decades after separation from service.  While the Veteran has been treated for tinnitus since that time by VA treatment providers, no details of the onset and duration were provided in those treatment reports.

The same assertions made by the Veteran in support of his claim for service connection for hearing loss apply to his claim for tinnitus.  Additionally, he asserted that he noticed ringing and buzzing in his ear during his time in service.  He claimed in a written statement signed in November 2009 but received by VA in January 2010 that his tinnitus began during his first combat deployment in June 1967.  However, at the Veteran's VA audiology examination in January 2010, the examiner reported that the Veteran said onset of tinnitus was 18 years prior to the examination.  Eighteen years prior to the examination would be 1992, more than two decades after service.

The examiner concluded that because the Veteran "reported onset of tinnitus years after separation, it is my clinical opinion that this Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure, and is more likely due to other etiologies such as aging, HBP, caffeine, nicotine, alcohol, and potentially ototoxic medications.  It would be speculative to allocate a degree of his current tinnitus to each of these etiologies."

A claimant is competent in some cases to diagnose some disabilities despite his status as a lay person.  Tinnitus is one such example as it is observable with the sense.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

The only evidence in support of the claim is the Veteran's assertion that onset was in 1967.  However, this contradicts what was reported by the Veteran to the VA examiner.  In weighing the evidence, the Board concludes that the nearly forty years between the Veteran's service and the first medical treatment record of tinnitus detract from the credibility of his claim.  Further, the discrepancy between what the Veteran reported to the examiner and what he declared in his written statement detract from the credibility of his claim.  Therefore, entitlement to service connection for tinnitus is denied.



ORDER

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD), is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claims for entitlement to service connection for dermatitis of the ankles, feet, arms, and back, claimed as due to herbicide exposure.  A VA examination was conducted in January 2010; however, the examination only covered the Veteran's feet.  Another examination and medical opinion is required to determine the nature and etiology of the claimed dermatitis on the other areas of the body.

VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed skin condition.

All indicated tests and studies should be undertaken.  The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must determine whether a skin condition exists, including dermatitis of the ankles, feet, arms, and back, and, if so, the examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not that it began during military service or is otherwise related to the Veteran's military service.

(b)  Whether any skin disorder was due to exposure to sun and/or hot and humid weather during the Veteran's period of service in the Republic of Vietnam.  

(c)  Whether any skin disorder was due to exposure to herbicides during the Veteran's period of service in the Republic of Vietnam.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Then, readjudicate the claim on appeal.  If any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


